         Case 1:20-cr-00188-JSR Document 136 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                      20-CR-00188 (JSR)
              -against-

HAMID AKHAVAN,

                      Defendant.


       NOTICE OF FILING OF LETTER REQUESTING PRETRIAL RELEASE

              PLEASE TAKE NOTICE that the attached is a letter to Hon. Jed R. Rakoff from

Christopher Tayback dated February 5, 2021 for Pretrial Release.

DATED:     February 5, 2021

                                                QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP




                                                By:



                                                865 South Figueroa Street, 10th Floor
                                                Los Angeles, California 90017-2543
                                                (213) 443-3000
                                                Attorneys for Defendant,
                                                Hamid Akhavan
